—Judgment unanimously affirmed. Memorandum: The waiver by defendant of the right to appeal as part of his plea of guilty encompasses his contention concerning the severity of the sentence (see, People v Lococo, 92 NY2d 825, 827). The waiver also encompasses the contention of defendant in his pro se supplemental brief that he was denied the right to testify before the Grand Jury (see, People v Allred, 270 AD2d 926; People v Lynch, 256 AD2d 651, Iv denied 93 NY2d 1004; People v Nesbett, 255 AD2d 950). (Appeal from Judgment of Niagara County Court, Fricano, J.— Attempted Robbery, 1st Degree.) Present — Pine, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.